DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 05/06/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-21 are pending.
Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-7, 12, and 17-19 in the reply filed on 05/06/2022 is acknowledged.  It is noted that claim 19 was inadvertently grouped with the claims of Group I; however, claim 19 is dependent on claim 8, which is grouped in Group II.  Accordingly, claim 19 should have been grouped with Group II.  Therefore, claim 19 will be withdrawn from Group I and included in the claims of Group II.
5.	Claims 8-11, 13-16, and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.
	Claims 1-7, 12, and 17-18 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Europe Patent Application No. EP18306220.7, filing date 09/20/2018.  The certified copy has been electronically retrieved by the USPTO on 01/16/2020.
Information Disclosure Statement
7.	The IDS filed on 03/17/2020 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
8.	The Drawings filed on 09/19/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-7, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (EP 2395087 A1; cited on IDS filed on 03/17/2020) in view of Enenkel et al. (US Patent Application Publication 2014/0242637 A1; examiner cited) and Moellering et al. (US Patent Application Publication 2017/0152520 A1; cited on IDS filed on 03/17/2020).
11.	With respect to claims 1-2 and 17, Weber et al. teach a method for producing a fusion polynucleotide comprising multiple genes of interest (genes inherently encode proteins or polypeptides) comprising a nucleic acid construct comprising a set of n entry DNAs numbered 1 to n, n being an integer of at least 2, each of said n entry DNAs comprising in order (i) a type IIs restriction endonuclease recognition site followed by the cleavage site thereof a sequence portion linking the cleavage site of said recognition site of item (i) with the cleavage site of  the recognition site of the following item (iii) an a (iii) a cleavage site of a further type IIs restriction endonuclease recognition site followed by the recognition site of said cleavage sit; the cleavage sites of the type IIs restriction endonuclease recognition sites of item (iii) or entry DNAs 1 to n-1 are complementary to the cleavage sites of the type IIs restriction endonuclease recognition sites of item (i) of entry DNAs 2 to n; the cleavage site of the type IIs restriction endonuclease recognition site of item (iii) of entry DNA n is complementary to the cleavage site of the type IIs restriction endonuclease recognition site of item (i) of entry DNA 1 for allowing annealing of complementary single-stranded overhangs formed by restriction at recognition site (i) of entry DNA 1 and at recognition site (iii) of entry DNA n; said system further comprising a destination vector comprising in this order (I) a type IIs restriction endonuclease recognition site followed by the cleavage site thereof; (II) a vector backbone preferably comprising a selectable marker gene, said vector backbone linking the cleavage sites of said recognition sites of items (I) and the following item (III); (III) a further cleavage site of a type IIs restriction endonuclease recognition site followed by the recognition site of said cleavage site, and (IV) optionally an insert between the recognition sites of item (III) and item (I); said cleavage sites of items (I) and (III) being different and non-complementary, said recognition sites of items (I) and (III) being preferably recognition sites of the same endonuclease and contacting the polynucleotides with the type IIs restriction endonuclease and a ligase under conditions that allow for cleavage of the first, second and third polynucleotide by said type IIs restriction endonuclease and ligation of the resulting cleavage products, thereby producing the fusion polynucleotide encoding the polypeptide of interest [see p. 1; Figure 3; paragraphs 0007-0012].
	With respect to claim 3, Weber et al. teach the method wherein the host cell is a eukaryotic host cell [see paragraph 0057].
	With respect to claim 12, Weber et al. teach the method wherein said type IIs restriction endonuclease is selected from BaeI, BbsI, BbvI, BfuAI, BsaI, BsaXI, BsmFI, BsmAI, BsmBI, BtgZI, FokI, HgaI, and SfaNI [see Tables 1 and 2].
	However, Weber et al. does not teach the method of claims 1, 2, and 17, of nucleic acid sequence encoding a 5’ portion of a first intron, a nucleic acid sequence encoding a 3’ portion of the first intron, a nucleic acid sequence encoding a 5’ portion of a second intron; the method of claim 2, wherein the transcript is processed so that each intron is spliced out of said transcript; the method of claim 4, wherein the first intron and/or the second intron is/are heterologous to the fusion polynucleotide; the method of claim 5, wherein the polynucleotide encoding the first intron and/or the polynucleotide encoding the second intron has a length of 40 to 2000 bp; the method of claim 6, wherein the polynucleotide encoding the first and/or second intron has a length of 50 to 200 bp; the method of claim 7, wherein said first and/or second intron comprise(s) an internal stop codon in frame with the open reading frame of the fusion polynucleotide encoding the polypeptide of interest; and the method of claim 18, wherein the polynucleotide encoding the first and/or second intron has a length of 50 to 150 bp.
	Enenkel et al. teach methods of recombinant gene engineering comprising the introduction of at least one artificial and heterologous introns into nucleic acid constructs that improve the expression of polypeptides cloned and expressed in eukaryotic host cells [see Abstract; paragraphs 0007-0010; 0144-0149].  Enenkel et al. further teach that the introns are introduced in such a way that functional and efficient splice donor site and functional and efficient splice acceptor sites are obtained thereby improving the expression of the polypeptide of interest [see paragraphs 0011-0012].  Enenkel et al. teach that each intron contains at least three highly conserved sequence elements essential for splicing:  a 5’ splice site, a branch point and a 3’ splice site containing a run of pyrimidines called a polypyrimidine tract [see paragraph 0039].  Enenkel et al. teach that the novel introns are designed to have additional functionality and/or greater efficacy than unmodified introns, such as comprising sequence that have internal sequences that can act as stop codons [see paragraph 0125]. 
	Moellering et al. teach methods for genomic engineering comprising regulatory elements such as artificial introns incorporated into DNA constructs for improving expression of polypeptides in eukaryotic cells such as microalgae [see Abstract; paragraph 0006].  Moellering et al. teach constructs engineered with at least one, two, three, four or five heterologous introns operably linked to promoters and terminators wherein the introns have from 1 to at least 2000 bp [see paragraphs 0011-0012; 0106; Table 4].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Weber et al., Enenkel et al., and Moellering et al. in a method for producing a fusion polynucleotide because Weber et al. teach methods for engineering a fusion polynucleotide construct comprising multiple type IIs restriction sites for creation of vectors for insertion of multiple genes for transformation into eukaryotic cells.  Both Enenkel et al. and Moellering et al. teach genetic engineering of vector constructs comprising multiple heterologous introns positioned to create splice sites that enhance overall transformation efficiency and polypeptide expression in eukaryotic cells.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Weber et al., Enenkel et al., and Moellering et al. because both Enenkel et al. and Moellering et al. teach genetic engineering of vector constructs comprising multiple heterologous introns positioned to create splice sites that enhance overall transformation efficiency and polypeptide expression in eukaryotic cells.  Furthermore, it would be obvious for one of ordinary skill in the art with the teachings of Weber et al., Enenkel et al., and Moellering et al. in hand to determine the orientation and relationship between the restriction sites and intron sites in order to maximize transformation efficiency and polypeptide expression.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
12.	Status of the claims:
	Claims 1-21 are pending.
	Claims 8-11, 13-16, and 19-21 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-7, 12, and 17-18 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656